               Case 3:18-cv-01587-JD Document 132 Filed 10/30/19 Page 1 of 3




      MUSLIM ADVOCATES                            JOSEPH H. HUNT
 1    NIMRA AZMI (pro hac vice)                   Assistant Attorney General, Civil Division
 2    P.O. Box 34440                              AUGUST E. FLENTJE
      Washington, DC 20043                        Director, Office of Immigration Litigation
 3    Telephone: (202) 897-2622                   District Court Section
      Facsimile: (202) 508-1007                   WILLIAM C. PEACHEY
 4    nimra@muslimadvocates.org                   Director, Office of Immigration Litigation
                                                  District Court Section
 5    LOTFI LEGAL, LLC                            SAMUEL GO
 6    SHABNAM LOTFI (pro hac vice)                Senior Litigation Counsel, Office of Immigration
      VERONICA SUSTIC (pro hac vice)              Litigation, District Court Section
 7    P.O. Box 64                                 NICOLE GRANT
      Madison, WI 53701                           DAVID KIM
 8    Telephone: (608) 259-6226                   P. ANGEL MARTINEZ
      Facsimile: (208) 977-9974                   Trial Attorneys, Office of Immigration Litigation
 9
      shabnam@lotfilegal.com
10    veronica@lotfilegal.com                        Ben Franklin Station, P.O. Box 878
                                                     Washington, DC 20044
11    MAYER BROWN LLP                                Telephone: (202) 532-4094
      ERIC B. EVANS                                  Email: David.Kim4@doj.gov
12    3000 El Camino Real
      Two Palo Alto Square, Ste. 300              Attorneys for Defendants
13
      Palo Alto, CA 94306
14    Telephone: (650) 331-2063
      Facsimile: (650) 331-4563
15    eevans@mayerbrown.com
16    Attorneys for Emami Plaintiffs
17
                                 UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
19
20 FARANGIS EMAMI, et al.,                   )
                                             )   CASE NO. 18-cv-1587-JD
21           Plaintiffs,                     )
22                                           )
        v.                                   )   PLAINTIFFS SOHEIL VAZEHRAD AND
23                                           )   ATEFEHOSSADAT MOTAVALIABYAZANI’S
     KEVIN K. McALLENAN, et al.,             )   NOTICE OF VOLUNTARY DISMISSAL
24                                           )
             Defendants.                     )
25                                           )
26                                           )

27
28 PLAINTIFFS SOHEIL VAZEHRAD AND ATEFEHOSSADAT MOTAYALIABYAZANI’S NOTICE OF VOLUNTARY
     DISMISSAL - 1
     CASE NO. 18-CV-1587 JD
           Case 3:18-cv-01587-JD Document 132 Filed 10/30/19 Page 2 of 3




 1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, by stipulation of all
 2 parties who have appeared in this action, Plaintiffs Soheil Vazehrad and Atefehossadat
 3 Motavaliabyazani hereby voluntarily dismiss their individual claims against all Defendants. This
 4 dismissal is without prejudice, except as specifically stated below.
 5          Following this voluntary dismissal, Plaintiffs Vazehrad and Motavaliabyazani agree that if
 6 they bring new litigation in federal district court asserting claims brought in the above-captioned
 7 litigation, they will be bound in those proceedings by this Court’s rulings with respect to this Court’s
 8 partial grant of dismissal without prejudice to Emami Plaintiffs’ constitutional claims, the Court’s
 9 denial of the motion to dismiss as to Plaintiffs’ Accardi claims under the Administrative Procedure
10 Act, and the Court’s order with respect to discovery outside of the administrative record. See ECF
11 No. 122. This agreement is meant to minimize duplicative litigation in a newly filed case, not to
12 preclude review of any claim or argument. This stipulation does not preclude either party from
13 seeking to raise any issue on appeal in new litigation. Nor does this stipulation preclude any argument
14 in a motion for reconsideration that satisfies the appropriate standard.
15          In addition, nothing in this stipulation limits Plaintiffs Vazehrad and Motavaliabyazani’s right
16 to bring a claim for mandamus relief on grounds related to their visa adjudications under Presidential
17 Proclamation 9645. The Government retains its defenses to any such claim, including jurisdictional
18 defenses.
19          The undersigned has conferred with counsel for Defendants and is authorized to represent that
20 Defendants stipulate to this notice.
21 DATED: October 30, 2019
22        Washington, D.C.
                                                          Respectfully submitted,
23
                                                          /s/ Nimra H. Azmi
24                                                        Nimra H. Azmi
                                                          MUSLIM ADVOCATES
25
                                                          P.O. Box 34440
26                                                        Washington, D.C. 20043
                                                          Telephone: (202) 897-2564
27                                                        Facsimile: (202) 508-1007
                                                          nimra@muslimadvocates.org
28
     PLAINTIFFS SOHEIL VAZEHRAD AND ATEFEHOSSADAT MOTAYALIABYAZANI’S NOTICE OF
     VOLUNTARY DISMISSAL - 2
     CASE NO. 18-CV-1587 JD
          Case 3:18-cv-01587-JD Document 132 Filed 10/30/19 Page 3 of 3




                                               Attorney for Emami Plaintiffs
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28
     PLAINTIFFS SOHEIL VAZEHRAD AND ATEFEHOSSADAT MOTAYALIABYAZANI’S NOTICE OF
     VOLUNTARY DISMISSAL - 3
     CASE NO. 18-CV-1587 JD
